Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 1 of 12 PageID #: 11643




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 SPIRE STL PIPELINE LLC,                     )
                                             )
                       Plaintiff,            ) Cons. Case No.: 4:18-cv-01327
                                             )
                                             ) THIS DOCUMENT APPLIES TO
                                             ) CASE: (4:18-CV-01344)
 3.31 ACRES OF LAND, MORE OR LESS,           ) Tract No. MO-SC 312.000
 SITUATED IN ST. CHARLES COUNTY,             )
 STATE OF MISSOURI et al.,                   )
                                             )
                       Defendants.           )

                      PLAINTIFF’S MEMORANDUM IN OPPOSITION
                            TO DEFENDANTS’ OBJECTION

        Plaintiff Spire STL Pipeline LLC (“Spire”) requests this Court to adopt the Commissioners’

 Report (Doc. 624) and submits this Memorandum in Opposition to Defendants’ “Objection and

 Response to Commissioner Report” (Doc. 626).

                                       INTRODUCTION

        The Court held an evidentiary hearing on June 21-25, 2021, which all Commissioners

 attended in-person or remotely.

        On July 13, 2021, the Commissioners issued a Report of the Commission to Determine Just

 Compensation (“Report”). Based on the evidence presented by the parties, the Commission

 determined the reasonable value of the total just compensation for the taking by Spire of the

 permanent and temporary easements is $23,750.00.

        The Report is well reasoned, clear and supported by citations to the evidence in this case.

 Spire, therefore, requests the Court to adopt the Report and overrule Defendants’ objections.
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 2 of 12 PageID #: 11644




                                                 STANDARD

         Pursuant to Fed. R. Civ. P. 71.1(h)(2)(D), the Commissioners have the powers of a special

 master under Fed. R. Civ. P. 53(c). This Court, therefore, decides de novo all objections to findings

 of fact and conclusions of law made or recommended by the Commission. Fed. R. Civ. P. 53(f)(3),

 (4); Fed. R. Civ. P. 71.1(h)(2)(D); see also Rockies Exp. Pipeline LLC v. 4.895 Acres of Land, More or Less,

 734 F.3d 424, 429 (6th Cir. 2013). However, determining the credibility of witnesses and the

 weight to be given to their testimony are functions of the Commission and “it [is] not the function

 of the district judge . . . to try the case de novo . . . .” United States v. 403.14 Acres of Land, 553 F.2d 565,

 570 (8th Cir. 1977).

         Further, the Commissioners “need not make detailed findings such as judges do who try a

 case without a jury[,]” but they must “reveal the reasoning they used in deciding on a particular

 award, what standard they tr[ied] to follow, which line of testimony they adopt[ed], what

 measure of severance damages they use[d], and so on.” U.S. v. Merz, 376 U.S. 192, 198 (1964). In

 short, “[t]he path followed by the commissioners in reaching the amount of the award” must be

 “distinctly marked.” Id. at 199.

         “If the condemnation commission distinctly marks the path it follows in making a specific

 compensation award, and if the district court adopts the commission's report, the court of appeals

 must determine whether the report, as adopted by the district court, is ‘clearly erroneous.’” United

 States v. 9.20 Acres of Land, 638 F.2d 1123, 1126 (8th Cir. 1981) (citing Merz, 376 U.S. at 199); see also Fed.

 R. Civ. P. 71.1(h) (Commission’s findings have effect of a special master’s report under Fed. R. Civ.

 P. 53(e)(2) (report reviewed for clear error)). The burden of showing the Report to be clearly

 erroneous is on the party attacking the conclusions. United States v. Certain Land Situated in Ripley,

 Stoddard and Butler Counties, Mo., 109 F. Supp. 618, 621 (E.D. Mo. 1952).


                                                        2
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 3 of 12 PageID #: 11645




                                             DISCUSSION

         Response to Objection 1:

         Defendants claim error because all Commissioners signed the Report, including the two

 alternative Commissioners. Defendants cite Rover Pipeline LLC v. Rover Tract No. PA WA HL-004.500T,

 813 Fed. Appx. 740 (3rd Cir. 2020) claiming, “the participation of five Commissioners taints the

 ruling and is clear error and grounds for reversing the entire decision.” Objection, p. 2. However,

 the sole issue in Rover was whether the Commissioners erred by identifying the wrong highest

 and best use of the property and, therefore, overestimated the property’s pre-taking value. Id. at

 744. Defendants’ reliance on Rover is misplaced and does not support the objection asserted.

 Moreover, even assuming an alternative Commissioner participated in the deliberations, the

 findings and conclusions contained in the Report were unanimous and therefore does not affect

 the outcome of this proceeding.

         Response to Objection 2:

         Defendants claim the Commission “erred in failing to find cost to cure damages related to

 the lost cubic yards of topsoil.” Objection, p. 2. In connection with the objection, Defendants

 fault the Court for excluding the topsoil estimate. Id. Defendants suggest that had the topsoil

 estimate been admitted, “the Commissioners would have found cost to cure damages in excess of

 $100,000.” Id.

         As a preliminary matter, the decision to exclude evidence is within the sound discretion

 of the court and is reviewed for abuse of discretion. Firemen’s Fund Ins. Co. v. Thien, 63 F.3d 754, 757

 (8th Cir. 1995); Transcon. Gas Pipe Line Co. v. 1.84 Acres, 2020 U.S. Dist. LEXIS 254808, n. 7 (N. Ga.

 May 22, 2020). As the proponent of the evidence, Defendants have the burden to prove




                                                    3
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 4 of 12 PageID #: 11646



 admissibility in accordance with the Federal Rules of Evidence. Defendants failed to carry their

 burden, and the Court’s decision to exclude the topsoil estimate was proper.

         More to the point, Defendants’ objection lacks merit because the Commission rejected

 Mr. Berning’s testimony relating to alleged soil compaction, topsoil loss, topsoil missing and soil

 drainage, and found Mr. DeJoia’s report and testimony more credible on these issues. See Report,

 p. 7-9 [Doc. 624]. Indeed, even if the Commission heard evidence relating to the cost of topsoil,

 the Commission found that both soil experts confirmed the chemical and physical properties of

 the soil within the right-of-way was within acceptable limits and would not affect crop

 productivity. Id. at p. 8. Thus, the Commission specifically determined no award for restoration

 or repair of the right-of-way was warranted based on the evidence. Id. at p. 10.

         Response to Objection 3:

         Defendants claim error because the Commission “did not mention the testimony of Nate

 Laps at all.” Objection, p. 3.

         Defendants’ contention that the Commission should have at least referenced Mr. Laps in

 the Report falls flat as the plain language of the Report meticulously describes that the

 Commission’s ultimate opinion of just compensation was based on all of the testimony and

 evidence presented by the parties. See Report, p. 1 (“After consideration of the testimony, the

 exhibits offered into evidence, and the arguments of counsel for both parties, the Commission

 makes the following findings in accordance with Rule 71.1(h)(2)(D).”). Indeed, the Commission

 valued the permanent easement in accordance with Defendants’ appraiser. Report, p. 3.

         Moreover, in federal condemnation proceedings under Rule 71.1, not “every contested issue

 raised on the record before the commission must be resolved by a separate finding of fact,” nor

 should there be “an array of findings of subsidiary facts to demonstrate that the ultimate finding


                                                 4
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 5 of 12 PageID #: 11647




 of value is soundly and legally based.” United States v. Merz, 376 U.S. 192, 199, 84 S. Ct. 639, 643

 (1964). Further, there is no requirement that a Commission’s report “be perfect in form or

 structure or that it be immune from all criticism that can be advanced by diligent counsel

 dissatisfied with the result reached by the commission.” United States v. 403.14 Acres of Land, 553 F.2d

 565, 570 (8th Cir. 1977). Rather, the Commission need only “reveal the reasoning they used in

 deciding on a particular award,” and the evidence the Commission relied on to support the award.

 Merz, 376 U.S. at 198-99.

         The Commission complied with the standard in determining just compensation owed to

 Defendants.

         Response to Objection 4:

         Defendants claim error because the Commission found Mr. DeJoia’s testimony more

 credible than Mr. Berning. Objection, p. 3.

         The Eighth Circuit has explained that in condemnation proceedings, it is “not the function

 of the district judge nor is it our function to try the case de novo or to weigh questions of the

 credibility of witnesses or the weight to be given to their testimony. Those were the functions of

 the Commission, and its findings must be accepted unless clearly erroneous.” United States v. 403.14

 Acres of Land, 553 F.2d 565, 570 (8th Cir. 1977); United States v. 9.20 Acres of Land, 638 F.2d 1123, 1126

 (8th Cir. 1981).

         The Court tasked the Commission with the duty to determine the credibility of the

 witnesses. See Commission Instruction No. 9. Further, in deciding how much weight to give an

 expert’s opinion, the Court instructed the Commission to consider, among other things, the

 witness’ qualifications and how he or she reached his or her conclusion. See Commission

 Instruction No. 10. In their Report, the Commission articulated detailed credibility findings with


                                                     5
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 6 of 12 PageID #: 11648




 regard to Mr. Berning and Mr. DeJoia. See e.g., Report, p. 10. The Commission found Mr. DeJoia

 “highly qualified” based on the various articles and studies he published, as well as his extensive

 experience involving pipeline reclamation projections. Id.

        The Commission’s decision to place greater weight on Mr. DeJoia’s opinions was not

 clearly erroneous based on all the evidence.

        Response to Objection 5:

        Defendants contend the Commission’s finding with regard to compaction was error.

 Objection, p. 3. Defendants do not challenge any factual finding made by the Commission in

 support of this objection. Rather, Defendants fault the Court for excluding Mr. Berning’s

 supplemental report due to its late disclosure, which purportedly showed compaction within the

 right-of-way based on Mr. Berning’s inspection conducted a month prior to trial.

        Defendants articulate no justification for the late disclosure, nor do Defendants advance

 any argument that the late disclosure was harmless. On the contrary, and as the Court determined

 during the final pre-trial conference and during the evidentiary hearing, Defendants disclosed

 Mr. Berning’s supplemental report late without justification and the delay was not harmless

 because the disclosure was made shortly before trial, preventing Spire and Spire’s soils expert

 from examining, analyzing and rebutting the new opinions. Thus, and for all the reasons stated

 on the record, the Court’s exclusion of the supplemental report was proper. See e.g., Wegener v.

 Johnson, 527 F.3d 687, 692 (8th Cir. 2008) (holding the district court did not abuse its discretion

 by excluding the testimony of a medical expert whose supplemental opinions were disclosed two

 and a half weeks before trial—a trial setting that had been postponed numerous times); Trost v.

 Trek Bicycle Corp., 162 F.3d 1004, 1008 (8th Cir. 1998) (holding no abuse of discretion by excluding




                                                  6
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 7 of 12 PageID #: 11649



 the plaintiff's only expert, a metallurgist, in a products liability case where plaintiff's disclosure

 was 60 days late).

        Response to Objection 6:

        Defendants claim the Commission “failed to reconcile the condition of the easement that

 they observed on the site visit versus their findings regarding no losses in productivity.”

 Objection, p. 3. Defendants suggest the site visit showed “stunted corn in the easement, ponding

 and subsidence of the pipeline,” that the Commission failed to address.

        As a preliminary matter, this Court made it clear that “the view of the premises is not

 evidence. Rather, it is solely for the purpose of enabling the Commission to better understand the

 evidence offered by the parties.” See Commission Instructions No. E. Thus, the Commission was

 under no duty to “reconcile” their observations during the site inspection with the evidence

 presented by the parties.

        Moreover, although the Commission took into consideration the crop yields for 2020 and

 found that the yields “were equal to or slightly greater than the crop yields for 2018,” see Report,

 p. 11, Defendants presented no evidence of crop loss in 2019 or 2020, and the Court excluded

 evidence of future crop loss. Thus, even if the Commission was required to “reconcile” what they

 observed during site inspection to the evidence presented at trial, there was no evidence presented

 by Defendants of crop loss. And, as discussed above, the standard of review does not require the

 Commission to include findings on every potential issue of fact tangentially related to the case in

 its Report.




                                                   7
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 8 of 12 PageID #: 11650




        Response to Objection 7:

        Defendants contend the Commission failed to credit Mr. Berning’s opinion that

 pre-construction contours had not been restored and topsoil was necessary to even the grade.

 Objection, p. 3.

        Contrary to Defendants’ assertion, the Commission was thorough in its analysis of the

 evidence. Again, not “every contested issue raised on the record before the commission must be

 resolved by a separate finding of fact,” nor should there be “an array of findings of subsidiary facts

 to demonstrate that the ultimate finding of value is soundly and legally based.” United States v. Merz,

 376 U.S. 192, 199, 84 S. Ct. 639, 643 (1964). After carefully considering the reports and testimony

 by Mr. Berning and Mr. DeJoia, the Commission determined “that the qualifications and

 experience of Mr. DeJoia were a better match for the subject matter in this case than those of Mr.

 Berning, and therefore the opinions and expert testimony of Mr. DeJoia are entitled to greater

 weight in this case.” Id. at p. 10. Thus, the Commission determined Defendants failed to present

 substantial evidence that the pipeline affected the soil quality and characteristics on the subject

 parcel, and properly found no restoration damages. The Report is well reasoned, clear and

 supported by substantial evidence.

        Response to Objection 8:

        Defendants claim the Commission failed to take into consideration that there was no

 easement agreement between the parties and, therefore, Spire could retract the rights granted to

 the landowner at any time, which purportedly “reinforced” Ms. Howard’s testimony regarding

 impact to access. Objection, p. 4.

        Defendants’ objection lacks merit for a number of reasons.

        First, Ms. Howard’s opinion of damage to the remainder was not based on the

 hypothetical scenario in which Spire could at some point in the future restrict the landowner from

                                                   8
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 9 of 12 PageID #: 11651



 farming over the right-of-way. Rather, Ms. Howard’s opinion of inadequate access was based on

 the landowner allegedly not being able to cross the access road at various points during and after

 construction due to alleged drainage problems within the right-of-way. The Commission did not

 find Ms. Howard’s testimony credible. See Report, p. 5-7.

        Second, the Commission properly considered the testimony of Mr. Simon on the issue of

 access. The Commission found, based on Mr. Simon’s testimony, that he could in fact “successfully

 access all portions of the property for farming purposes, both from the access road off of Portage

 Road and from Highway 94.” Report, p. 11.

        The Commission’s decision to discredit Ms. Howard’s opinion of inadequate access was

 not clearly erroneous.

        Response to Objection 9:

        Defendants assert the Commission erred in relying on the testimony of Mr. Simon, the

 tenant farmer, who has farmed the general area for over thirty years.

        Mr. Simon’s testimony contradicted several of Defendants’ claims made throughout the

 proceeding, such as Defendants’ claim of inadequate access, and the Commission was fully within

 its authority to consider Mr. Simon’s testimony in determining just compensation owed to

 Defendants. The fact Defendants did not like Mr. Simon’s testimony is not grounds to set aside

 the Report. Defendants have failed to present any credible argument demonstrating that the

 Commission’s decision to consider Mr. Simon’s testimony was clearly erroneous.

        Response to Objection 10:

        Defendants contend the Commission erred in comparing the 2018 crop yields to the 2020

 crop yields, claiming the Commission failed to consider that output in 2020 could have been far

 greater “but for” the pipeline and Spire’s alleged inadequate restoration. Objection, p. 4.



                                                  9
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 10 of 12 PageID #: 11652



           The Commission heard evidence that the farmer (i.e., Mr. Simon) did not plant the right-

 of-way in 2020 because Defendants told him to abstain from farming the right-of-way—

 presumably at the direction of Mr. Laps. Mr. Simon testified he disagreed with this directive and

 was “frustrated” he could not plant the right-of-way in 2020. Since he did not plant the right-of-

 way in 2020, it would have been pure speculation for the Commission to consider what the yields

 may or may not have been in the right-of-way for calendar year 2020. Defendants’ decision to

 follow Mr. Laps’ directive to not plant the right-of-way was theirs, and theirs alone.

           Defendants have failed to present any argument demonstrating that the Commission’s

 decision to consider the property’s crop yield records was clearly erroneous.

           Response to Objection 11:

           Defendants claim the Commission erred in believing Mr. DeJoia’s testimony that floods

 from 2019 caused drainage issues. Objection, p. 4. Defendants’ objection lacks merit. As explained

 above, the Commission’s decision to accord Mr. DeJoia’s opinions greater weight was not clearly

 erroneous based on all the evidence. In addition, Mr. Berning’s testimony was contradicted by the

 testimony of Mr. Simon, and the Commission’s decision to discredit Mr. Berning on this issue was

 proper.

           Response to Objection 12:

           Defendants claim the Commission should have found damage to the temporary easements

 of $13,080 because the temporary easements lasted three years. Objection, p. 4. Defendants’

 objection lacks merit because Defendants’ own expert, Ms. Howard, testified she valued the

 temporary easements at two years. The Parties’ appraisers testified to the approach they used in

 arriving at their respective valuations and the applicable formula the Commission could apply in

 determining the value of the temporary easements, and there is no dispute the Commission



                                                  10
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 11 of 12 PageID #: 11653




 applied the formula. See Report, p. 5. Thus, there is ample record to support the Commission’s

 ascribed value.

        Response to Objection 13:

        Defendants contend the Commission erred in finding no damage to the remainder.

 Objection, pp. 4-5. This objection is a nonstarter. The Commission considered, but correctly

 rejected Ms. Howard’s conclusion of damage to the remainder. Report, pp. 4-5. The Commission’s

 Report specifically identified multiple concessions made by Ms. Howard on cross-examination,

 and the Report was very thorough on this issue. Id. at pp. 5-6. Defendants have failed to present

 any argument demonstrating that the Commission’s decision to reject Ms. Howard’s opinion of

 damage to the remainder was clearly erroneous.

                                         CONCLUSION

        For the reasons stated herein, Spire respectfully prays that the Court overrule Defendants’

 objections to the Report, adopt the Report in full, and grant such additional relief to Spire as is

 just and proper under the circumstances.

                                              Respectfully submitted,

                                              HAMILTON WEBER LLC


                                               /s/ David T. Hamilton
                                              David T. Hamilton #28166MO
                                              John H. Kilper         #60997MO
                                              Jared D. Howell        #67332MO
                                              200 North Third Street
                                              St. Charles, MO 63301
                                              Office: (636) 947-4700
                                              Fax: (636) 947-1743
                                              dhamilton@hamiltonweber.com
                                              jkilper@hamiltonweber.com
                                              jhowell@hamiltonweber.com

                                              ATTORNEYS FOR PLAINTIFF
                                              Spire STL Pipeline
                                                 11
Case: 4:18-cv-01327-DDN Doc. #: 634 Filed: 07/21/21 Page: 12 of 12 PageID #: 11654




                                       CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing document was

 served this 21st day of July 2021, by means of Notice of Electronic Filing pursuant to Fed. R. Civ.

 P. 5(b)(2)(E), to:

  Carolyn Elefant, Esq. pro hac vice
  1440 G Street, NW
  Washington, DC 20005
  Carolyn@carolynelefant.com
  Counsel for Defendant Schaeffer

                                               /s/ David T. Hamilton




                                                 12
